
	
		I
		111th CONGRESS
		1st Session
		H. R. 3141
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Sullivan (for
			 himself, Mr. Boren,
			 Mr. Lucas, and
			 Mr. Cole) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  for a DSH redistribution pool from unexpended Medicaid DSH allotments in order
		  to increase Medicaid DSH allotments for low DSH States and to provide grants
		  for health access networks serving the uninsured.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening the Health Care Safety
			 Net Act of 2009.
		2.Application of
			 unexpended Medicaid DSH allotments for increased allotments for low DSH States
			 and for health network access grants
			(a)Establishment of
			 DSH redistribution pool from unexpended Medicaid DSH allotmentsSubsection (f) of section 1923 of the
			 Social Security Act (42 U.S.C. 1396r–4) is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (8); and
				(2)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)DSH
				redistribution pool from portion of unexpended DSH allotments to fund increase
				in allotments for low DSH States and health network access grants
							(A)EstablishmentThere
				is established a DSH redistribution pool in the amount provided under this
				paragraph. Such amount shall be determined by the Secretary at the beginning of
				each fiscal year and the Secretary may adjust such amount in subsequent fiscal
				years to take into account errors in estimates made for previous fiscal years.
				The amount in such pool shall be available for obligation and expenditure
				without fiscal year limitation.
							(B)Addition of
				unexpended DSH allotmentsAt the beginning of each fiscal year
				(beginning with fiscal year 2010), there shall be added to the DSH
				redistribution pool an amount equal to the amount by which—
								(i)the total of the DSH allotments for all
				States for the third preceding fiscal year; exceeded
								(ii)the total Federal
				financial participation under this title attributable to such allotments for
				such fiscal year.
								(C)Reduction for
				expenditures resulting from increased allotments for low DSH States and for
				health network access grantsAt the beginning of each fiscal year
				(beginning with fiscal year 2011), there shall be subtracted from the DSH
				redistribution pool an amount equal to the sum of—
								(i)the aggregate
				increase in Federal financial participation under this title attributable to
				the amendments made by section 2(b) of the Strengthening the Health Care Safety Net Act of
				2009 for the previous fiscal year; and
								(ii)the amount
				obligated on grants under subsection (k) for such previous fiscal
				year.
								. 
				(b)Increase in DSH
			 allotments for low DSH States; qualification of low DSH States based on fiscal
			 year 2005 dataSubsection (f)(5) of such section is
			 amended—
				(1)in subparagraph
			 (B)—
					(A)by striking
			 and at the end of clause (ii);
					(B)in clause
			 (iii)—
						(i)by
			 striking 2009 and inserting 2015;
						(ii)by
			 inserting , subject to subparagraph (D), after shall
			 be; and
						(iii)by
			 redesignating such clause as clause (iv); and
						(C)by inserting after
			 clause (ii) the following new clause:
						
							(iii)each succeeding fiscal year before fiscal
				year 2015 shall be, subject to subparagraph (D), the DSH allotment for the
				State for the previous fiscal year increased by 16 percent;
				and
							;
				and
					(2)by adding at the
			 end the following new subparagraphs:
					
						(C)Additional
				states covered for fiscal year 2010 and subsequent yearsIn the case of a State not described in
				subparagraph (B) in which the total expenditures under the State plan
				(including Federal and State shares) for disproportionate share hospital
				adjustments under this section for fiscal year 2005, as reported to the
				Administrator of the Centers for Medicare & Medicaid Services as of August
				31, 2008, is greater than 0 but less than 3 percent of the State's total amount
				of expenditures under the State plan for medical assistance during the fiscal
				year, the DSH allotment for the State with respect to—
							(i)fiscal year 2010 and any succeeding fiscal
				year before fiscal year 2015 shall be, subject to subparagraph (D), the DSH
				allotment for the State for the previous fiscal year increased by 16 percent;
				and
							(ii)any subsequent fiscal year shall be,
				subject to subparagraph (D), the DSH allotment for the State for the previous
				fiscal year subject to an increase for inflation as provided in paragraph
				(3)(A).
							(D)Limitation on
				increases to amount available from DSH redistribution poolIf the
				Secretary estimates for a fiscal year (beginning with fiscal year 2010)
				that—
							(i)the amount of
				additional expenditures in the fiscal year resulting from the application of an
				increase in DSH allotments under subparagraphs (B) and (C) beginning with
				fiscal year 2010 of 16 percent (instead of the application of an increase for
				inflation as provided in paragraph (3)(A)), exceeds
							(ii)the amount
				available for obligation from the DSH redistribution pool under paragraph (7)
				for the fiscal year,
							the
				Secretary shall reduce the increase in the DSH allotments otherwise provided
				under such subparagraphs for the fiscal year in a pro-rata manner so that the
				amount of additional expenditures in the fiscal year resulting from the
				application of such subparagraphs is equal to the amount described in clause
				(ii) for the fiscal year. A reduction in a DSH allotment for a State under this
				subparagraph shall not affect the computation of the DSH allotment for the
				State under subparagraph (B) or (C) for the subsequent fiscal
				year..
				(c)Demonstration
			 grants to health access networksSuch section is further amended
			 by adding at the end the following new subsection:
				
					(k)Demonstration
				grants to health access networks
						(1)In
				generalFrom the amount of
				funds made available under paragraph (6)(A) of this subsection from funds made
				available under subsection (d)(7) for a fiscal year, the Secretary shall award
				demonstration grants under this subsection to health access networks for such
				fiscal year for the purpose of improving access, quality, and continuity of
				care for uninsured individuals through better coordination of care by the
				network.
						(2)Health access
				network defined
							(A)In
				generalIn this subsection,
				the term health access network means an entity representing a
				collection of safety net providers, including hospitals, community health
				centers, public health departments, physicians, safety net health plans,
				federally qualified health centers, or other recognized safety net providers,
				that—
								(i)is
				organized for the purpose of restructuring and improving the access, quality,
				and continuity of care to the uninsured and underinsured; and
								(ii)offers patients
				access to all levels of care, including primary, outpatient, specialty, certain
				ancillary services, and acute inpatient care, within a community or across a
				broad spectrum of providers across a service region or State.
								(B)Inclusion of
				section 330 networks and plansSuch term includes networks and plans that
				meet the requirements for funding under section 330(e)(1)(C) of the Public
				Health Service Act (42 U.S.C. 254b(e)(1)(C)).
							(C)Inclusion of
				integrated health care systems
								(i)In
				generalSuch term also includes an integrated health care system
				(including a pediatric system).
								(ii)DefinitionFor purposes of this subparagraph, the term
				integrated health care system (including a pediatric system) means
				a health care provider that—
									(I)is organized to
				provide care in a coordinated fashion; and
									(II)assures access to
				a full range of primary, specialty, and hospital care, to uninsured and
				under-insured individuals, as appropriate.
									(3)Application and
				plan requirement
							(A)In
				generalIn order to be
				eligible for a grant under this subsection, a health access network
				shall—
								(i)submit an
				application, in such form and manner as the Secretary shall specify;
								(ii)submit with such
				application a plan that meets the requirements of subparagraph (B);
								(iii)identify in such plan measurable
				performance targets for at least 3 of the goals described in subparagraph (B);
				and
								(iv)agree that a
				portion of the payment of grant funds for patient care services after the first
				year for which such payment is made shall be contingent upon the health access
				network demonstrating success in achieving such targets.
								(B)Plan
				requirementsA health access
				network that desires a grant under this subsection shall submit a plan to the
				Secretary that details how the network intends through the grant—
								(i)to manage costs associated with the
				provision of health care services to uninsured and underinsured individuals
				served by the network;
								(ii)to improve access
				to, and the availability of, health care services provided to uninsured and
				underinsured individuals served by the network;
								(iii)to enhance the
				quality and coordination of health care services provided to uninsured and
				underinsured individuals served by the network;
								(iv)to improve the
				health status of uninsured and underinsured individuals served by the network;
				and
								(v)to
				reduce health disparities in the population of uninsured and underinsured
				individuals served by the network.
								Nothing
				in this paragraph shall be construed as requiring a health access network
				operating in a State to operate on a statewide basis or otherwise to serve all
				uninsured and underinsured individuals in area served.(C)Authority to
				limit number of grantsIn
				awarding grants under this subsection, the Secretary may limit the grants in a
				manner so that each grantee is able to provide patient care services to the
				number of uninsured individuals specified by each network in its grant
				application.
							(4)Use of
				funds
							(A)In
				generalA health access
				network that receives funds under a grant under this subsection shall expend an
				amount equal to at least 90 percent of such funds for the provision of (or
				payment for) direct patient care services.
							(B)Rule of
				construction regarding direct patient care servicesFor purposes of subparagraph (A), the term
				direct patient care services means, with respect to a health
				access network, services, such as specialty medical care and diagnostic
				services, that are not available or are insufficiently available through the
				network's providers other than under a grant under this subsection.
							(C)Preference for
				services through safety net providersIn purchasing direct
				patient care services for uninsured and underinsured individuals under a grant
				under this subsection, health access networks shall, to the maximum extent
				feasible, endeavor to purchase such services from safety net providers.
							(5)Supplement, not
				supplantFunds paid to a
				health access network under a grant under this subsection shall supplement and
				not supplant, other Federal or State payments that are made to the network to
				support the provision of health care services to low-income or uninsured
				patients.
						(6)Funding
							(A)Availability of
				funds from DSH redistribution poolTo carry out this subsection there is
				hereby made available for each fiscal year (beginning with fiscal year 2010 and
				ending with fiscal year 2014) and appropriated from the DSH redistribution pool
				established under subsection (d)(7), an amount equal to—
								(i)the amount
				available for obligation from such pool in such fiscal year, reduced by
								(ii)the Secretary’s estimate of the aggregate
				increase in Federal financial participation under this title for the fiscal
				year that will be attributable to the amendments made by section 2(b) of the
				Strengthening the Health Care Safety Net Act
				of 2009.
								(B)Treatment of
				grant fundsPayments to a
				health access network under a grant under this subsection shall not be treated
				as a disproportionate share hospital payment adjustments under this section and
				shall not be counted against the DSH allotment for any State.
							(C)No State
				matching requiredNothing in
				this subsection shall be construed as requiring a State to provide for any
				State matching funds to receive funds under this subsection.
							(D)AvailabilityThe amount of any grant to a health access
				network under this subsection shall remain available for expenditure under the
				grant through the end of the third fiscal year after the fiscal year in which
				the grant is
				made.
							.
			(d)Conforming date
			 of application of DSH hospital requirement to availability of funding for low
			 DSH StatesSubsection
			 (d)(2)(A)(ii) of such section is amended by inserting before the period at the
			 end the following: (or, in the case of a low DSH State described in
			 subparagraph (B) or (C) of subsection (f)(5), the date of the enactment of the
			 Strengthening the Safety Net Act of 2009).
			(e)Reporting using
			 unified reporting documentNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 develop a unified reporting document for all disproportionate share hospital
			 (DSH) allocations and expenditures under section 1923 of the Social Security
			 Act. Beginning in fiscal year 2010 each State receiving a DSH allocation under
			 such section shall be required by the Secretary to report all expenditures
			 against the allocation using such unified reporting document. This requirement
			 shall apply to States regardless of whether the DSH expenditures occur through
			 a waiver.
			(f)Effective
			 dateThe amendments made by this section shall apply beginning
			 with fiscal year 2010.
			
